Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                               Introduction
2.       This action responds to the amendment filed on 07-28-2022.   Claims 1 and 11 have been amended and claims 2 and 12 have been cancelled and claims 21-29 have been added.   Claims 1, 3-11 and 13-29 are pending.    

                                     Examiner’s Amendment

3. An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4. Authorization for this examiner's amendment was given in a telephone interview with Attorney Jonathan Gray (Registration No.: 75,270) on 09-09-2022.

5. The application has been amended as follows:
1. (Previously Presented) A computer-implemented method for detecting a noise floor of a sensor, comprising the steps of:
receiving a sensor signal from a sensor;
determining a plurality of power spectral densities from a plurality of successive frames of samples of the sensor signal, each of the plurality of power spectral densities being determined from a respective frame of the plurality of successive frames, each power spectral density being comprised of a plurality of frequency bins, each frequency bin being associated with a power of the sensor signal at the frequency of the respective frequency bin, wherein each successive frame of the plurality of successive frames differs by at least one sample;
identifying a minimum power of the plurality of power spectral densities; 
determining, according to at least one condition, whether a vehicle in which the sensor is disposed is in an idle state; and
determining, upon determining the vehicle is disposed in an idle state, whether the minimum power exceeds a threshold value.

2. (Canceled)

3. (Currently Amended) The computer-implemented method of claim [[2]] 1, wherein the at least one condition is selected from at least one of: vehicle engine revolutions per minute, accelerator pedal position, vehicle speed, and engine harmonics.

4. (Currently Amended) The computer-implemented method of claim [[2]] 1, wherein the at least one condition further comprises detecting whether a door of the vehicle opened or closed.

5. (Original) The computer-implemented method of claim 1, further comprising the step of filtering each power spectral density of the plurality of power spectral densities such that frequency spikes within each power spectral density are reduced.

6. (Original) The computer implemented method of claim 5, wherein each power spectral density is filtered using median filtering.

7. (Currently Amended) The computer-implemented method of claim 1, further comprising the step of incrementing a counter by a first value if the minimum power exceeds [[a]] the threshold value and decrementing a counter by a second value if the minimum power fails to exceed the threshold value.

8. (Original) The computer-implemented method of claim 7, further comprising the step of excluding the sensor signal from an adaptive filter update calculation if a value of the counter exceeds a counter value.

9. (Original) The computer-implemented method of claim 7, wherein the first value and the second value are the same.

10. (Currently Amended) The computer-implemented method of claim 1, further comprising the steps of:
incrementing a counter by a predetermined amount if the minimum power exceeds the threshold value;
excluding the sensor signal from an adaptive filter update calculation if a value of the counter exceeds a counter value; and
excluding a filter associated with the sensor signal from the production of a noise-cancellation signal.

11. (Previously Presented) A non-transitory storage medium comprising program code that, when implemented by a processor, causes the processor to execute the steps comprising:
receiving a sensor signal from a sensor;
determining a plurality of power spectral densities from a plurality of successive frames of samples of the sensor signal, each of the plurality of power spectral densities being determined from a respective frame of the plurality of successive frames, each power spectral density being comprised of a plurality of frequency bins, each frequency bin being associated with a power of the sensor signal at the frequency of the respective frequency bin, wherein each successive frame of the plurality of successive frames differs by at least one sample;
identifying a minimum power of the plurality of power spectral densities; 
determining, according to at least one condition, whether a vehicle in which the sensor is disposed is in an idle state; and
determining, upon determining the vehicle is disposed in an idle state, whether the minimum power exceeds a threshold value.

12. (Canceled)	

13. (Currently Amended) The non-transitory storage medium of claim [[12]] 11, wherein the at least one condition is selected from at least one of: vehicle engine revolutions per minute, accelerator pedal position, vehicle speed, and engine harmonics.

14. (Currently Amended) The non-transitory storage medium of claim [[12]] 11, wherein the at least one condition further comprises detecting whether a door of the vehicle opened or closed.

15. (Original) A non-transitory storage medium of claim 11, further comprising the step of filtering each power spectral density of the plurality of power spectral densities such that frequency spikes within each power spectral density are reduced.

16. (Original) 	The non-transitory storage medium of claim 15, wherein each power spectral density is filtered using median filtering.

17. (Currently Amended)	The non-transitory storage medium of claim 11, further comprising the step of incrementing a counter by a first value if the minimum power exceeds [[a]] the threshold value and decrementing a counter by a second value if the minimum power fails to exceed the threshold value.

18. (Original)	The non-transitory storage medium of claim 17, further comprising the step of excluding the sensor signal from an adaptive filter update calculation if a value of the counter exceeds a counter value.

19. (Original)	The non-transitory storage medium of claim 17, wherein the first value and the second value are the same.

20. (Currently Amended)	The non-transitory storage medium of claim 11, further comprising the steps of:
incrementing a counter by a predetermined amount if the minimum power exceeds the threshold value;
excluding the sensor signal from an adaptive filter update calculation if a value of the counter exceeds a counter value; and
excluding a filter associated with the sensor signal from the production of a noise-cancellation signal.

21. (Previously Presented) A non-transitory storage medium comprising program code that, when implemented by a processor, causes the processor to execute the steps comprising:
receiving a sensor signal from a sensor;
determining a plurality of power spectral densities from a plurality of successive frames of samples of the sensor signal, each of the plurality of power spectral densities being determined from a respective frame of the plurality of successive frames, each power spectral density being comprised of a plurality of frequency bins, each frequency bin being associated with a power of the sensor signal at the frequency of the respective frequency bin, wherein each successive frame of the plurality of successive frames differs by at least one sample;
identifying a minimum power of the plurality of power spectral densities;
determining whether the minimum power exceeds a threshold value; and
excluding the sensor signal from an adaptive filter update calculation, based, at least, upon determining that the minimum power exceeds the threshold value.

22. (Currently Amended) The non-transitory storage medium of claim [[11]] 21, further comprising the step of determining, according to at least one condition, whether a vehicle in which the sensor is disposed is in an idle state, wherein the step of determining whether theminimum power of the sensor signal exceeds [[a]] the threshold value only occurs when the vehicle is in the idle state.

23. (Currently Amended) The non-transitory storage medium of claim [[12]] 22, wherein the at least one condition is selected from at least one of: vehicle engine revolutions per minute, accelerator pedal position, vehicle speed, and engine harmonics.

24. (Currently Amended) The non-transitory storage medium of claim [[12]] 22, wherein the at least one condition further comprises detecting whether a door of the vehicle opened or closed.

25. (Currently Amended) A non-transitory storage medium of claim [[11]] 21, further comprising the step of filtering each power spectral density of the plurality of power spectral densities such that frequency spikes within each power spectral density are reduced.

26. (Currently Amended)  The non-transitory storage medium of claim [[15]] 25, wherein each power spectral density is filtered using median filtering.

27. (Currently Amended) The non-transitory storage medium of claim [[11]] 21, further comprising the step of incrementing a counter by a first value if the minimum power exceeds [[a]] the threshold value and decrementing a counter by a second value if the minimum power fails to exceed the threshold value.

28. (Currently Amended) The non-transitory storage medium of claim [[17]] 27, wherein the first value and the second value are the same.

29. (Currently Amended) The non-transitory storage medium of claim [[11]] 21, further comprising the steps of:
incrementing a counter by a predetermined amount if the minimum power exceeds the threshold value;
excluding the sensor signal from an adaptive filter update calculation if a value of the counter exceeds a counter value; and
excluding a filter associated with the sensor signal from the production of a noise-cancellation signal.



                                           Allowable Subject Matter
6.    Claims 1, 3-11 and 13-29 are allowed over prior art record.

7.  The following is an examiner's statement of reasons for allowance:
         The applicant's amendment, filed on 07-28-2022 have been carefully reviewed with updated search. Consequently, reasons for allowance of claims 1, 3-11 and 13-29 are set forth in according to the applicant's amendment state on pages 8-9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
                                                
                                                                 Conclusion
8.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Choi (US PAT. 11,180,185) is cited to show other related the SYSTEMS AND METHODS FOR DETECTING NOISE FLOOR OF A SENSOR.

9.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao,Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor, Nguyen Duc M(SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        US Patent and Trademark Office
Knox
571-272-7501
Date 09-09-2022